[Cite as Mezger v. Horton, 2013-Ohio-2964.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




STEVE MEZGER,                                      :

        Plaintiff-Appellant,                       :     CASE NO. CA2012-12-023

                                                   :          OPINION
   - vs -                                                      7/8/2013
                                                   :

JOSEPH HORTON, et al.,                             :

        Defendants-Appellees.                      :



                CIVIL APPEAL FROM BROWN COUNTY MUNICIPAL COURT
                                Case No. CVF1200255



Donald K. Swartz, 285 East Main Street, 2nd Floor, Batavia, Ohio 45103, for plaintiff-
appellant

Jeffrey C. Turner, David B. Shaver, One Prestige Place, Suite 700, Miamisburg, Ohio 45342,
for defendants-appellees, Joseph Horton, Barbara Watson & Hank Dingus



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Steve Mezger appeals a decision of the Brown County Court

of Common Pleas, awarding summary judgment in favor of defendants-appellees, Joseph

Horton, Barbara Watson, and Hank Dingus.

        {¶ 2} Mezger farms land located in Sterling Township. In order for Mezger to access

the farmland, Mezger drives his farm equipment on Steward Harbough Road. In October
                                                                       Brown CA2012-12-023

2011, Mezger felt that he could not drive his new and wider combine down Steward

Harbough Road because the trees and brush had become overgrown during the summer.

Mezger contacted Horton, Watson, and Dingus, who are Trustees for Sterling Township (the

Trustees). Mezger asked the Trustees to trim the overgrowth and to have the residents on

Steward Harbough Road move their mailboxes away from the road to accommodate his

larger combine. When the Trustees had not trimmed the brush, Mezger took it upon himself

to cut the trees and vegetation along the road. He then submitted an invoice for $1,863 to

the township for payment. When the Trustees did not pay the invoice, Mezger filed suit.

       {¶ 3} Mezger alleged in his complaint that (1) the Trustees had a statutory duty to

keep the road free from obstructions according to R.C. 5571.02 and R.C 5579.08, (2) he was

owed punitive damages because the Trustees had failed to investigate and eliminate a

known safety hazard, and (3) the Trustees should be removed from office for their neglect to

perform official duties. The Trustees moved for summary judgment, arguing that Mezger did

not have a private right of action regarding the Trustees' duty to maintain the roadways. The

magistrate agreed, and granted summary judgment in favor of the Trustees. Mezger filed

objections to the magistrate's opinion, which were overruled. The trial court then adopted the

magistrate's opinion, and entered summary judgment in favor of the Trustees. Mezger now

appeals the trial court's ruling, raising the following assignment of error.

       {¶ 4} THE TRIAL COURT ERRED IN GRANTING DEFENDANTS/APPELLEES

SUMMARY JUDGMENT IN THAT PLAINTIFF/APPELLANT FAILED TO ALLEGE A CAUSE

OF ACTION AND/OR THAT DEFENDANTS/APPELLEES WERE IMMUNE FROM

LIABILITY.

       {¶ 5} Mezger argues in his assignment of error that the trial court erred in granting

summary judgment in favor of the Trustees. However, Mezger does not challenge the trial

court's grant of summary judgment specific to the punitive damages or removal from office.
                                              -2-
                                                                      Brown CA2012-12-023

Therefore, this court will analyze the summary judgment claim as it relates to the statutory

duty to maintain the township's roadways.

       {¶ 6} This court’s review of a trial court’s ruling on a summary judgment motion is de

novo. Grizinski v. American Express Financial Advisors, Inc., 187 Ohio App.3d 393, 2010-

Ohio-1945 (12th Dist.). Civ.R.56 sets forth the summary judgment standard and requires that

there be no genuine issues of material fact to be litigated, the moving party is entitled to

judgment as a matter of law, and reasonable minds can come to only one conclusion being

adverse to the nonmoving party. Slowey v. Midland Acres, Inc., 12th Dist. No. CA2007-08-

030, 2008-Ohio-3077, ¶ 8. The moving party has the burden of demonstrating that there is

no genuine issue of material fact. Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64

(1978).

       {¶ 7} The nonmoving party "may not rest on the mere allegations of his pleading, but

his response, by affidavit or as otherwise provided in Civ.R. 56, must set forth specific facts

showing the existence of a genuine triable issue." Mootispaw v. Eckstein, 76 Ohio St.3d 383,

385 (1996). A dispute of fact can be considered "material” if it affects the outcome of the

litigation. Myers v. Jamar Enterprises, 12th Dist. No. CA2001-06-056, 2001 WL 1567352,*2

(Dec.10, 2001).    A dispute of fact can be considered "genuine" if it is supported by

substantial evidence that exceeds the allegations in the complaint. Id.

       {¶ 8} According to R.C. 5571.02,

              The board of township trustees shall have control of the township
              roads of its township and, except for those township roads the
              board places on nonmaintained status pursuant to section
              5571.20 of the Revised Code, shall keep them in good repair.
              The board of township trustees, with the approval of the board of
              county commissioners or the director of transportation, may
              maintain or repair a county road, or intercounty highway, or state
              highway within the limits of its township.

              In the maintenance and repair of roads, the board of township
              trustees may proceed in any of the following methods:
                                              -3-
                                                                       Brown CA2012-12-023


              (A) It may designate one of its number to have charge of the
              maintenance and repair of roads within the township.

              (B) It may divide the township into three road districts, in which
              event each trustee shall have charge of the maintenance and
              repair of roads within one of those districts.

              (C) It may appoint some competent person, not a member of the
              board of township trustees, to have charge of maintenance and
              repair of roads within the township, who shall be known as
              “township highway superintendent” and shall serve at the
              pleasure of the board.

              The method to be followed in each township shall be determined
              by the board of township trustees by resolution entered on its
              records.

       {¶ 9} According to R.C. 5579.08,

              All brush, briers, burrs, vines, and noxious weeds growing along
              the public highway shall be cut or destroyed between the first
              and twentieth days of June, the first and twentieth days of
              August, and, if necessary, between the first and twentieth days of
              September of each year or whenever necessary to prevent or
              eliminate a safety hazard. This work shall be done by the board
              of township trustees in its respective township, or by the
              township highway superintendent, who may employ the
              necessary labor to carry out this section. All expenses incurred
              shall, when approved by the board, be paid from the township
              road fund by the township fiscal officer, upon the fiscal officer's
              warrant.

       {¶ 10} Neither R.C. 5571.02 nor R.C. 5579.08 provide for a private right of action upon

which Mezger's claim is based. See Moxley v. Board of Educ. of the Trotwood-Madison City

School District, 2d Dist. No. 19681, 2003-Ohio-3402, ¶ 24 (stating, "where a statute imposes

duties on a state agency, private parties are not entitled to use that statute in private actions

unless the statute specifically states that they can").

       {¶ 11} Given that R.C. 5571.02 and R.C. 5579.08 do not create private causes of

action, Mezger was not permitted to bring his case based on the township's duty to maintain

roadways. Instead, Ohio case law is clear that the proper method of compelling a township's


                                               -4-
                                                                                 Brown CA2012-12-023

compliance with statutory duties to maintain roadways is to seek a writ of mandamus.

Clements v. Monroe Twp. Trustees, 117 Ohio App.3d 1, 4 (12th Dist.1996); State ex rel.

Rogers v. Taylor, 152 Ohio St. 241 (1949). Mezger did not seek a writ compelling the

Trustees to provide proper maintenance of the road, he simply performed the work himself

and sent the Trustees an invoice.

        {¶ 12} Mezger's "damages" are self-imposed in that he opted to trim the trees and

brush on the road so that his new combine could pass. However, Mezger did so without

going to a single Sterling Township meeting, presenting his request to have the trees

trimmed formally, or taking the proper steps in court to rectify what he believed was the

Trustees dereliction of statutory duties.1 Mezger's suit seeking reimbursement for the work

performed was not the proper method for enforcing the township's statutory duties, and the

trial court properly granted summary judgment.

        {¶ 13} Mezger asserts that summary judgment is inappropriate because R.C. Chapter

2744 permits a cause of action when a political subdivision negligently fails to remove an

obstruction from township roads. However, R.C. Chapter 2744 does not create private

causes of action, but rather, establishes immunity, and exceptions that apply, for political

subdivisions involving tort claims. The statute does not state that the immunity exceptions

apply to "damages" for unpaid invoices based upon a violation of R.C. 5571.02 or R.C.

5579.08 as was alleged in Mezger's complaint.

        {¶ 14} R.C. 2744.02(B)(3) states, "except as otherwise provided in section 3746.24 of

the Revised Code, political subdivisions are liable for injury, death, or loss to person or

property caused by their negligent failure to keep public roads in repair and other negligent



1. The record indicates that Mezger called the Trustees on their personal cell phones, went to one Trustee's
home, and also contacted the County Prosecutor's office. However, the prosecutor informed Mezger that he
would need to make an "official complaint or request so that it could be journalized in the minutes, or in the
alternative, to send the board a letter." Mezger did not take any of these formal steps.
                                                     -5-
                                                                     Brown CA2012-12-023

failure to remove obstructions from public roads." Mezger alleged in his complaint that the

Trustees failed to maintain the roads in accordance with R.C. 5571.02 and R.C. 5579.08.

Mezger, however, did not allege that the Trustees negligently failed to keep obstructions from

the road so that immunity did not exist according to R.C. 2744.02(B)(3). Therefore, the tort

immunity exceptions within R.C. Chapter 2744 are inapplicable and do not provide Mezger

with a cause of action.

       {¶ 15} Having found that summary judgment was appropriate in this case, Mezger's

sole assignment of error is overruled.

       {¶ 16} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                             -6-